[Cite as In re B.D., 2022-Ohio-1832.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: B.D.                                           C.A. Nos.    30194
       C.D.                                                        30195
       N.D.                                                        30196



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN 19-04-278
                                                                 DN 19-04-279
                                                                 DN 19-04-280

                                 DECISION AND JOURNAL ENTRY

Dated: June 1, 2022



        CALLAHAN, Judge.

        {¶1}     Appellant Mother appeals the judgment of the Summit County Court of Common

Pleas, Juvenile Division, that placed her children in the legal custody of relatives. This Court

affirms.

                                                 I.

        {¶2}     Mother and Father are the biological parents of N.D., born August 4, 2012; C.D.,

born July 24, 2015; and B.D., born April 10, 2017. Mother has two older children who are now

adults and whose custody is not at issue here. Certain circumstances regarding her adult children,

however, are relevant to this appeal.

        {¶3}     Mother’s now-adult children (“Daughter” and “Son”) were the subject children in

three separate child welfare cases, including the last one which began in 2018. In April 2019,
                                                 2


while Daughter and Son were under the protective supervision of Summit County Children

Services Board (“CSB” or the “agency”), the agency filed complaints alleging that C.D. and B.D.

were dependent children, and that N.D. was a dependent and neglected child. The claims were

based on allegations that N.D. was not enrolled in school and concerns that Mother and Father

were using methamphetamine and engaging in acts of domestic violence. Because CSB was

unable to contact Mother who was non-compliant with case plan objectives in the 2018 case

involving Daughter and Son, the agency obtained an order of access to the home to investigate the

well-being of the three younger children. In addition, CSB was granted an interim order of

protective supervision of N.D., C.D., and B.D.

       {¶4}    Two days later, CSB filed its first amended complaints which included additional

factual allegations. In addition to developing the claims regarding drug abuse and domestic

violence in the home, the agency alleged that Mother reported that she suffered from untreated

bipolar disorder and that she was letting known drug abusers stay in the home. The drug abusers

were discarding needles, stealing, and causing physical fights inside the home. CSB further

alleged that the home condition was “marginal,” in that there was backed up water in the basement;

and the home contained “minimal food,” specifically, that it was void of staples like milk, eggs,

and bread. Eleven days later, CSB filed its second amended complaints in which the agency

alleged that Mother and Father had recently tested positive for amphetamines, methamphetamine,

and marijuana. After a shelter care hearing, the children were placed in the emergency temporary

custody of the agency. The magistrate found that CSB had used reasonable efforts to prevent the

removal of the children from their home.

       {¶5}    Mother and Father were present for adjudication. Both waived their rights to a

hearing and stipulated that N.D. was neglected and dependent, and that C.D. and B.D. were
                                                 3


dependent. The parents further stipulated to a finding that CSB had used reasonable efforts to

prevent the children’s continued removal from their home. The parents again waived their rights

to a hearing as to disposition and agreed that the children would be placed in the temporary custody

of CSB. The juvenile court enunciated the efforts made by the agency to prevent the children’s

continued removal and found that those efforts were reasonable.

       {¶6}    As part of its dispositional orders, the juvenile court adopted the agency’s proposed

case plan. Pursuant to the case plan, Mother and Father had identical objectives requiring them to

(1) obtain substance abuse assessments, follow all recommendations, and submit to random drug

screens; (2) obtain mental health assessments and follow all recommendations; (3) discuss intimate

partner violence during treatment to develop healthy communication and coping skills; and (4)

obtain verifiable income through employment or benefits, provide proof of income, maintain

working utilities, apply for necessary financial assistance for food and medical benefits, and sign

all necessary releases for information. The case plan noted that Mother’s case plan objectives in

this case mirrored those ordered in her ongoing 2018 case involving Daughter and Son. Mother

signed the case plan.

       {¶7}    Within a couple months, CSB identified a suitable relative who indicated a tentative

willingness to accept placement of the three children. After a series of visits, the agency

transitioned N.D. into the home of that relative, a paternal cousin (“Cousin”). Because Cousin was

a single parent of four children, she informed the agency that she would need time to decide

whether she could also incorporate C.D. and B.D. into her home. In the meantime, the juvenile

court held review hearings after which the court found that Mother and Father were not complying

with their case plan objectives. Father was in jail. Mother tested positive for methamphetamines,

had been discharged from counseling services for non-compliance, refused to disclose her current
                                                4


address, and was only visiting intermittently with the children. The magistrate found that CSB

was continuing to provide reasonable reunification efforts after each review hearing.

       {¶8}    CSB filed sunset dispositional motions a few weeks before the one year anniversary

of its filing of the complaints. The agency requested that N.D. be placed in the legal custody of

Cousin, but moved for permanent custody of C.D. and B.D. Even so, the agency noted in its

permanent custody motion that a kinship assessment of maternal relatives in Youngstown was

underway regarding a possible placement for C.D. and B.D. The guardian ad litem filed a motion

for permanent custody of all three children, notwithstanding N.D.’s placement with Cousin, based

on Mother’s and Father’s lack of case plan compliance and N.D.’s strong desire to remain with

her brothers. Cousin by that time had determined that she would be unable to also accept

placement of C.D. and B.D., although she wanted to continue to have them in her home for

alternative weekend visits.

       {¶9}    At 17 months into the case, Mother and Father filed motions for a six-month

extension of temporary custody. Shortly thereafter, CSB withdrew its motion for permanent

custody of C.D. and B.D. and moved for a six-month extension of temporary custody. Although

the agency asserted that Mother was not engaged in case plan services, CSB alleged that Father

had been released from prison, was participating in a rehabilitation program and testing negative

for drugs, was consistently engaging in positive visits, and wanted to reunify with the children.

After a hearing, the juvenile court found that motions for permanent custody had been withdrawn

by CSB and the guardian ad litem. Noting the parties’ agreement, the court granted the six-month

extension of temporary custody.

       {¶10} Twenty-three months into the case, CSB filed a renewed motion for permanent

custody regarding C.D. and B.D. The agency’s motion for legal custody of N.D. to Cousin
                                                 5


remained pending. Before the final sunset dispositional hearing could be held, however, CSB filed

a notice of a placement change for C.D. and B.D., whom the agency had placed with another

suitable relative, a paternal aunt (“Aunt”). Aunt is Father’s sister and the mother of Cousin. Aunt’s

home was a licensed therapeutic foster home within the Ohio Mentor system. In addition, Aunt

and Cousin lived close to each other, which allowed the three siblings to have almost daily contact

with one another. Around the same time, Mother suffered serious physical injuries during an

assault and requested a continuance of the sunset dispositional hearing. The juvenile court granted

a continuance for that reason, as well as to give CSB the opportunity to assess the placement of

C.D. and B.D. with Aunt.

       {¶11} In the meantime, Father filed a motion for legal custody, or, alternatively, legal

custody to the current relative placements of the children, i.e., Cousin and Aunt. Mother filed a

motion for legal custody of the children. CSB withdrew its motion for permanent custody

regarding C.D. and B.D. and moved for legal custody of those two children to Aunt. In addition,

the agency’s motion for legal custody of N.D. to Cousin remained pending.

       {¶12} Just over two and a half years after CSB filed its original complaints, the juvenile

court held the final dispositional hearing. The trial court found that it was in the best interest of

N.D. to be placed in the legal custody of Cousin, and in the best interest of C.D. and B.D. to be

placed in the legal custody of Aunt. Moreover, the court expressly found that it would be contrary

to the best interest of the children to be returned to Mother’s legal custody, based in large part on

Mother’s lack of case plan compliance and cooperation with the caseworker and guardian ad litem,

as well as her failure to visit with the children during the previous six months. The juvenile court

awarded Father visitation as he and the legal custodians might agree. In recognition, in part, of

the tension between Mother and at least one of the legal custodians, Mother was granted supervised
                                                 6


visitation of the children at a paid visitation center at Mother’s expense, “unless otherwise agreed

by the parties.” Both legal custodians agreed to forego child support from the parents at that time,

and the court set Mother’s and Father’s child support obligations at $0 per month. Finally, the

juvenile court found that CSB had continued to use reasonable reunification efforts. Mother filed

a timely notice of appeal. She raises four assignments of error for review.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT’S DECISION TO DENY THE MOTHER’S MOTION FOR
       LEGAL CUSTODY, AND TO PLACE THE CHILDREN IN THE LEGAL
       CUSTODY OF NON-PARENT RELATIVES, WAS AN ABUSE OF
       DISCRETION AND AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

       {¶13} Mother argues that the juvenile court’s judgment which placed N.D. in the legal

custody of Cousin and C.D. and B.D. in the legal custody of Aunt was against the manifest weight

of the evidence. This Court disagrees.

       {¶14} In considering whether the juvenile court’s judgment is against the manifest weight

of the evidence, this Court “weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence, the [finder

of fact] clearly lost its way and created such a manifest miscarriage of justice that the [judgment]

must be reversed and a new [hearing] ordered.” (Internal citations and quotations omitted.)

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. When weighing the evidence,

this Court “must always be mindful of the presumption in favor of the finder of fact.” Id. at ¶ 21.

       On appeal, an award of legal custody will not be reversed if the judgment is
       supported by a preponderance of the evidence. Preponderance of the evidence
       entails the greater weight of the evidence, evidence that is more probable,
       persuasive, and possesses greater probative value. In other words, when the best
       interest of the child is established by the greater weight of the evidence, the trial
       court does not have discretion to enter a judgment that is adverse to that interest.
                                                   7


(Internal citations and quotations omitted.) In re M.F., 9th Dist. Lorain No. 15CA010823, 2016-

Ohio-2685, ¶ 7.

       {¶15} “Following an adjudication of neglect, dependency, or abuse, the juvenile court’s

determination of whether to place a child in the legal custody of a parent or a relative is based

solely on the best interest of the child.” In re K.H., 9th Dist. Summit No. 27952, 2016-Ohio-1330,

¶ 12. The statutory scheme regarding an award of legal custody does not include a specific test or

set of criteria, but Ohio courts agree that the juvenile court must base its decision to award legal

custody on the best interest of the child. In re B.B., 9th Dist. Lorain No. 15CA010880, 2016-Ohio-

7994, ¶ 18, quoting In re N.P., 9th Dist. Summit No. 21707, 2004-Ohio-110, ¶ 23. In that regard,

the juvenile court is guided by the best interest factors enumerated in R.C. 2151.414(D) relating

to permanent custody. In re B.G., 9th Dist. Summit No. 24187, 2008-Ohio-5003, ¶ 9, citing In re

T.A., 9th Dist. Summit No. 22954, 2006-Ohio-4468, ¶ 17. Those factors include the interaction

and interrelationships of the child, the child’s wishes, the custodial history of the child, the child’s

need for permanence, and whether any of the factors in R.C. 2151.414(E)(7)-(11) are applicable.

R.C. 2151.414(D)(1)(a)-(e); see also In re B.C., 9th Dist. Summit Nos. 26976 and 26977, 2014-

Ohio-2748, ¶ 16. In addition, the juvenile court may also look to the best interest factors in R.C.

3109.04(F)(1) for guidance. In re K.A., 9th Dist. Lorain Nos. 15CA010850 and 15CA010860,

2017-Ohio-1, ¶ 17. While some factors overlap with those above, others include the child’s

adjustment to his or her environment; the mental and physical health of all persons involved; the

parents’ history of providing support and honoring companionship orders; certain indicia of

violence, abuse, or neglect in any household involved; and whether a parent plans to or has

established a residence outside of Ohio. R.C. 3109.04(F)(1).
                                                   8


        {¶16} N.D., C.D., and B.D. lived with Mother and Father until they were removed from

their home at their respective ages of six, three, and two years. Although the record is unclear, it

appears as though either N.D. or C.D. spent time in the legal custody of their maternal

grandmother, who also had legal custody of Daughter and Son. That legal custody disposition

disrupted when the maternal grandmother became homeless and the children were returned to

Mother under an order of protective supervision. Upon their removal from their parents’ home,

the children were placed in two separate foster homes. Within about six months, the agency

transitioned N.D. into Cousin’s home. C.D. and B.D. spent every other weekend in Cousin’s home

as she considered whether she could accept those additional two children into her home on a

permanent basis. At that time, Cousin had four biological children and N.D. living in her home.

Ultimately, Cousin determined that she could not accommodate the permanent placement of C.D.

and B.D., although she wished for them to continue visiting in her home on alternate weekends.

The boys remained together in a foster home for 28 months until they were placed in Aunt’s home

after two months of increased visits with Aunt.

        {¶17} The three children are closely bonded to one another. N.D. in particular has a strong

sibling bond with her younger brothers and wishes to be in close and frequent contact with them.

Father spent more than a year in jail and prison during the case, but after his release, he consistently

visited with the children. Those visits went well. Father behaved appropriately in a supervised

setting but was less attentive than required during the few community visits he had. The children

appeared to enjoy their time with Father.

        {¶18} Mother visited sporadically during the case. Her frequent cancellations and no

shows had an impact on N.D. in particular who would become sad and angry when Mother failed

to visit when scheduled. During the last six months of the case, the children had no contact with
                                                  9


Mother due to Mother’s failure to request visits. Although Mother reasonably did not want the

children to see her facial disfigurement after she was assaulted, Mother made no effort to call the

children during that time or reestablish in person visits after she had had reconstructive surgeries

and time to heal.

       {¶19} N.D. is comfortable in Cousin’s home. The child is bonded with Cousin, her

children, and her fiancé who now resides in that home. Cousin works in the school that N.D. and

C.D. attend, so there is opportunity for the three to interact during the day. Both children are doing

well in school where they are also engaged in counseling to help them cope with their displacement

from their parents’ home, as well as their exposure to domestic violence between Mother and

Father, and amongst Daughter, Son, Mother, and Father. N.D. is also working with a counselor to

address the trauma of witnessing a sexual assault by Son upon Daughter. N.D. is academically on

track, having caught up after Mother failed to enroll her in kindergarten. C.D. and B.D., who is in

preschool, are both developmentally on target.

       {¶20} According to the guardian ad litem, N.D. has been inconsistent in her expressed

desires regarding custody throughout the case. She never wavered, however, from her fervent

desire to spend time with C.D. and B.D. The guardian ad litem reported that N.D. has said that

she would like to be with Mother or Father, but that even at nine years old, the child realizes that

neither parent is able to take care of her and her brothers. Because N.D. is comfortable in Cousin’s

home and is able to spend time with C.D. and B.D. on a nearly daily basis after their placement

with Aunt, the guardian opined that it was in N.D.’s best interest to be placed in the legal custody

of Cousin. Moreover, during discussions with the court on the record immediately before the

hearing, N.D.’s attorney asserted that N.D. agrees to be placed in the legal custody of Cousin. C.D.

and B.D. wished to live with their former foster parents, but that was not a viable option. The
                                                10


guardian ad litem reported that C.D. and B.D. are too immature at six and four years old to

reasonably express their desires regarding custody. She further opined that it was in the best

interest of C.D. and B.D. to be placed in the legal custody of Aunt.

       {¶21} After two and a half years in custodial limbo, the children deserve and require

permanency. Father agreed on the record prior to the hearing to an award of legal custody of N.D.

to Cousin and an award of legal custody of C.D. and B.D. to Aunt. The children had all transitioned

into the proposed custodians’ homes and were adjusting well. All of their basic needs were being

met in Cousin’s and Aunt’s safe and stable homes. The children were current on all vaccinations

and their dental issues had been addressed. All three children were engaged in counseling, and

Cousin and Aunt testified that they would maintain the children in counseling if they became the

legal custodians.

       {¶22} Cousin and Aunt executed statements of understanding for legal custody. Both

testified that they would facilitate visitation with the children for both parents, although Cousin

and Aunt preferred that Mother’s visits occur in a neutral location to avoid any confrontations

between Mother and the legal custodians.

       {¶23} While the evidence demonstrated that Cousin and Aunt were able and willing to

provide safe and stable homes for the children, it was clear that Mother could not. Mother moved

multiple times during the case, always refusing to allow the caseworker or guardian ad litem access

to her various homes. Her last known residence was the Battered Women’s Shelter where Mother

was assaulted more than six months before the hearing. Both the caseworker and guardian ad litem

had difficulties contacting Mother throughout the case due to Mother’s instability. Not only did

Mother repeatedly move from home to home, but she also changed phone numbers frequently.
                                                 11


The caseworker testified that she had eight phone numbers for Mother yet could still rarely reach

her.

       {¶24} In addition to unverifiable housing, Mother did not maintain consistent

employment during the case. She reportedly worked on and off at various jobs but failed to provide

any proof of employment except on one occasion six months prior to the hearing. The caseworker

testified that Mother’s current employment and housing situations were unknown based on

Mother’s failure to maintain contact with her.

       {¶25} Mother also failed to address two significant objectives on her case plan,

specifically her mental health and substance abuse issues. Early in the case, Mother obtained a

dual diagnostic assessment for mental health and substance abuse at Greenleaf. She was required

to participate in counseling to address those issues, including her involvement in domestically

violent relationships. While Mother may have attended a couple counseling appointments, she

was quickly discharged from treatment after missing multiple scheduled appointments.

Greenleaf’s policy prevented re-engagement for 90 days after a discharge. Although Mother was

eligible to re-engage at that point, she failed to do so. A full year later, Mother obtained a second

assessment at Greenleaf and was again recommended for counseling. After attending three or four

appointments and then failing to appear, Greenleaf again discharged Mother for noncompliance.

Despite positive drug screens, including methamphetamine and marijuana; a history of

domestically abusive relationships; and diagnoses for adjustment disorder and cannabis abuse

disorder, Mother told the caseworker that she did not need any services. Mother testified that she

did not attend counseling sessions because her work hours conflicted with her appointment times.

       {¶26} Significantly, Mother made little effort during the case to maintain contact with the

children. Due to inconsistent and sporadic attendance at visits, CSB twice removed Mother from
                                                  12


the visitation schedule pursuant to agency policy after three consecutive missed visits. The

caseworker testified that she discussed with Mother the procedure for reinstating visits. After last

visiting with the children more than six months prior to the hearing, Mother failed to contact the

agency to re-establish a visitation schedule. Although the guardian ad litem agreed that it was

reasonable for Mother to discontinue in person visits while her extensive injuries from her assault

were still healing, Mother made no effort instead to call the children despite court ordered

telephone visits. In fact, at one point Mother told N.D. to stop calling her after the child was

initiating frequent phone calls to Mother. As a result, the children had had no contact with Mother

for a significant period of time as of the date of the hearing.

         {¶27} Mother testified and disputed her non-compliance with case plan objectives or

minimized her non-compliance. For example, she testified she repeatedly attempted to contact the

caseworker about services, housing, and visitation but that the caseworker failed to return her calls.

Mother testified that she missed visits with the children because “probably * * * [she] had to

work.” She claimed that she only received a copy of the most recently amended case plan two

weeks before the hearing, although she admitted receiving a copy of the original case plan.

Significantly, Mother’s case plan objectives remained the same throughout the case. As to mental

health and substance abuse counseling, Mother testified that she went to the Battered Women’s

Shelter, not because of domestic violence issues, but for services like housing assistance and group

counseling. Although she was there for three months before leaving after she was assaulted,

Mother testified that she never began any services there because she was not there long enough to

do so.

         {¶28} Based on a thorough review of the record, this is not the exceptional case in which

the trier of fact clearly lost its way and committed a manifest miscarriage of justice by placing the
                                                13


children in the legal custody of relatives. The preponderance of the evidence established that

Cousin and Aunt were willing and able to provide safe and stable homes in which the children’s

basic needs were met. The children were comfortable in those homes and were able to see one

another frequently to maintain their strong sibling bonds. Cousin and Aunt were committed to

continuing the children in counseling to help them address prior traumas and adjust to their

environments. Both relatives expressed a willingness to ensure that Mother and Father would have

the opportunity to visit with the children. With the exception of Mother, all parties agreed that it

would be in the children’s best interest to be in the legal custody of Cousin and Aunt.

       {¶29} As to Mother, the preponderance of the credible evidence demonstrated that she

was not able to provide a safe and stable home for the children. In two and a half years, Mother

had not attained stable housing or verifiably consistent income. She failed to engage in any

meaningful way in mental health or substance abuse services, despite ongoing issues in both areas.

Under the circumstances, the juvenile court’s findings that awards of legal custody of N.D. to

Cousin and legal custody of C.D. and B.D. to Aunt are not against the manifest weight of the

evidence. Mother’s first assignment of error is overruled.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED AS A MATTER OF LAW, AND PREJUDICED
       THE MOTHER’S DUE PROCESS RIGHTS, IN GRANTING LEGAL
       CUSTODY OF THE CHILDREN TO NON-PARENTS WHEN [CSB] DID NOT
       USE REASONABLE EFFORTS TO PREVENT THE REMOVAL OF THE
       CHILDREN FROM THE HOME, AND AFTER THEIR REMOVAL, DID NOT
       USE REASONABLE EFFORTS TO REUNIFY THE CHILDREN WITH THEIR
       MOTHER.

       {¶30} Mother argues that CSB failed to use statutorily mandated reasonable reunification

efforts throughout the case below. This Court disagrees.
                                                 14


       {¶31} Pursuant to R.C. 2151.419(A)(1), a child welfare agency must use “reasonable

efforts to prevent the removal of the child[ren] from the child[ren]’s home, to eliminate the

continued removal of the child[ren] from the child[ren]’s home, or to make it possible for the

child[ren] to return safely home.” In addition, “[i]n determining whether reasonable efforts were

made, the child[ren]’s health and safety shall be paramount.” Id. Because R.C. Chapter 2151 does

not define “reasonable efforts,” courts have construed that term to mean “‘[t]he state’s efforts to

resolve the threat to the child[ren] before removing the child[ren] or to permit the child[ren] to

return home after the threat is removed[.]’” In re T.B.-W., 9th Dist. Summit No. 27544, 2015-

Ohio-992, ¶ 15, quoting In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, ¶ 28, quoting Will L.

Crossley, Defining Reasonable Efforts: Demystifying the State’s Burden Under Federal Child

Protection Legislation, 12 B.U.Pub.Int.L.J. 259, 260 (2003).             “In a reasonable efforts

determination, the issue is not whether the agency could have done more, but whether it did enough

to satisfy the reasonableness standard under the statute.” In re C.M., 9th Dist. Summit No. 24380,

2009-Ohio-943, ¶ 21.

       {¶32} Throughout the case below, the juvenile court found that CSB had used the

statutorily required reasonable efforts, beginning at the shelter care hearing, after multiple review

hearings, and continuing through the final sunset dispositional hearing. The reasonable efforts

cited by the trial court included the agency’s numerous attempts to contact the family, obtaining

an order of access to the home to check on the welfare of the children, conducting an initial home

visit with the assistance of the police, providing protective supervision, preparing and amending

the case plan, making referrals for services, procuring releases of information from service

providers, meeting and attempting to have contact with Mother and Father, arranging visitation at

the Family Interaction Center, providing bus passes to the parents when necessary, identifying and
                                                 15


investigating relatives for placement, assisting in the children’s transitions into foster and kinship

homes, and providing general case management services.

       {¶33} Mother never filed objections or motions to set aside any magistrate’s decisions or

orders to challenge these findings. She did not argue at the final dispositional hearing that CSB

had failed to use reasonable reunification efforts. In the absence of transcripts of any prior

hearings, this Court must presume regularity in the juvenile court’s reasonable efforts

determinations. See K.C., 9th Dist. Summit Nos. 30057 and 30058, 2022-Ohio-113, ¶ 11.              In

addition, the evidence supports the finding in the final judgment that CSB developed a case plan

for the purpose of reunifying the children with Mother and that the agency facilitated services and

visitation for Mother in furtherance of that goal. Mother signed the original case plan, received a

copy, and was aware of the issues she was required to address. She failed, however, to take

advantage of the services offered, including engaging in counseling services and visitation.

Mother cannot construe her failure to address her case plan objectives as deficiencies by CSB to

provide reunification efforts, and this Court likewise declines to do so. See In re D.B., 9th Dist.

Lorain No. 05CA008794, 2006-Ohio-522, ¶ 17 (noting the agency’s and parents’ corresponding

obligations under the case plan and concluding that parents “cannot sit idly by * * *, refusing to

participate, and then fairly claim that the agency has failed [them].”). Mother’s second assignment

of error is overruled.
                                                 16


                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED AS A MATTER OF LAW, AND PREJUDICED
       THE MOTHER’S DUE PROCESS RIGHTS, WHEN IT GRANTED LEGAL
       CUSTODY TO RELATIVES OF THE CHILDREN’S FATHER DESPITE
       [CSB’S] REFUSAL TO EVALUATE PROPOSED KINSHIP CUSTODIANS ON
       THE MOTHER’S SIDE.

       {¶34} Mother argues that the juvenile court erred by granting legal custody of the children

to paternal relatives without investigating the maternal relatives proposed by Mother. This Court

disagrees.

       {¶35} This Court reiterates that “the juvenile court derives its sole authority in

dependency, neglect, and abuse cases from the comprehensive statutory scheme set out in R.C.

Chapter 2151.” In re B.H., 9th Dist. Summit Nos. 29998 and 29999, 2021-Ohio-4152, ¶ 25.

Moreover, the director of job and family services has been authorized to adopt rules to guide public

child welfare agencies regarding matters including, but not limited to, administrative requirements;

case plan creation, implementation, and management; foster care; and the placement of children

within an agency’s custody. See id. Those rules are found within various provisions of the Ohio

Administrative Code.

       {¶36} Mother argues that CSB’s alleged failure to investigate maternal relatives for

placement violated its obligation to use reasonable efforts to finalize a permanency plan as required

by R.C. 2151.417(K)(3)(a), and therefore precluded the juvenile court from awarding legal custody

to Cousin and Aunt. Specifically, Mother asserts that those reasonable efforts include “locating

appropriate relatives who could take custody of the children.” This statutory provision, however,

does not include any reference to locating relative placements. Accordingly, it offers no support

for Mother’s argument.
                                                 17


       {¶37} Mother next argues that CSB violated a statutory scheme which became effective

less than one month before the sunset dispositional hearing, and after the case had been pending

for two and a half years, when it allegedly failed to investigate maternal relatives for placement.

R.C. 2151.4116, which became effective on September 30, 2021, requires the agency to “make

intensive efforts to identify and engage an appropriate and willing kinship caregiver for the care

of a child who is in * * * [t]emporary custody of the agency[.]” R.C. 2151.4116(A). R.C.

2151.4115(A)(1) defines “kinship caregiver” as that term is defined in R.C. 5101.85, and includes,

among others, persons related by blood or adoption (e.g., grandparents, siblings, aunts, uncles, and

cousins), and others such as stepparents, legal custodians or guardians, and “[a]ny nonrelative adult

that has a familiar and long-standing relationship or bond with the child or the family, which

relationship or bond will ensure the child’s social ties.”

       {¶38} R.C. 2151.4117 requires the juvenile court to determine at every hearing whether

the agency has continued to use the requisite efforts. Nevertheless, R.C. 2151.4118 provides that

the juvenile court may relieve the agency of continued intensive efforts to locate an appropriate

kinship caregiver if it finds that continuing the child’s current placement with non-kin is in the

best interest of the child and that continued intensive efforts are unnecessary based on the requisite

findings in R.C. 2151.4119. Under that provision, the juvenile court must find that the child has

been living in a stable home environment with the current caregiver for the past twelve months,

the current caregiver has expressed an interest in providing permanency for the child, and

removing the child from that placement would be detrimental to the child’s emotional well-being.

R.C. 2151.4119(A)-(C). If the juvenile court makes the R.C. 2151.4118 finding relieving the

agency of continued intensive efforts to locate an appropriate kinship caregiver, it is significant

that this new statutory scheme allows the juvenile court and agency to “consider the child’s current
                                                 18


caregiver as having a kin relationship with the child and at an equal standing to other kin in

regards to permanency.” (Emphasis added.) R.C. 2151.4120.

       {¶39} Given the timing of the enactment of this new statutory scheme, CSB and the

juvenile court could not have realistically applied these provisions during the pendency of the case

below. Even so, CSB in fact identified and engaged appropriate and willing kinship caregivers for

these children. There is no requirement to prioritize any category of kinship caregiver over

another. In fact, R.C. 2151.4120 appears to place appropriate and willing kin on equal footing

with one another. Under those circumstances, once the agency has identified and placed a child

in an appropriate kinship home, the agency has met its obligation. The interest of permanence for

children, coupled with the reality that an agency’s financial resources are not limitless, further

support the conclusion that a child welfare agency has no duty to continue to investigate additional

possible kinship caregivers when it has already identified and engaged an appropriate and willing

one for a child.

       {¶40} Ohio Adm.Code 5101:2-42-05(A) directs the agency to “explore both maternal and

paternal relatives * * * regarding their willingness and ability to assume temporary custody or

guardianship of the child.” Even so, subsection (E) provides, in relevant part:

       When [the agency] has temporary custody of a child, it shall select a substitute care
       setting that is consistent with the best interest and special needs of the child and
       that meets the following criteria:

       (1) Is considered the least restrictive, most family-like setting available to meet the
       child’s emotional and physical needs.

       ***

       (4) Is designed to enhance the likelihood of achieving permanency plan goals.

Subsection (F) lists substitute care settings from least to most restrictive. After placement with a

parent in a substance abuse disorder residential facility, the “home of a suitable relative” is the
                                                19


least restrictive placement. Ohio Adm.Code 5101:2-42-05(F)(2). For purposes of this provision,

“relative” includes aunts and cousins. Ohio Adm.Code 5101:2-1-01(B)(264).

       {¶41} In this case, by placing the children with Cousin and Aunt, CSB chose least

restrictive, family-like care settings which were designed to enhance the likelihood of permanency

in the event that reunification with the parents was not feasible. It, therefore, complied with its

placement consideration duty. Nevertheless, CSB in fact did not ignore Mother’s requests that the

agency consider maternal relatives as placement options. For example, the agency’s first motion

for permanent custody regarding C.D. and B.D. asserted that a kinship assessment of maternal

relatives in Youngstown was underway. According to a report by the guardian ad litem, Mother

and those relatives had a disagreement and Mother was forced to move out of that home.

       {¶42} Mother next asked CSB to consider the maternal grandmother and Son as

placement options. The agency did not reassess the maternal grandmother, not only because she

had previously lost placement of Daughter, Son, and one of the subject children when she became

homeless, but also because Mother had expressed concerns to the caseworker regarding the

maternal grandmother’s live-in boyfriend. The caseworker testified that the agency declined to

fully assess Son as a placement option because he had just turned 18 years old, lived in a home

that was too small to accommodate the children, and because Mother had admitted to the

caseworker that Son was “developmentally delayed.”

       {¶43} For the reasons set forth above, this Court cannot conclude that CSB violated any

duty by failing to investigate any maternal relatives suggested by Mother as placement options for

the children. The agency identified and assessed the least restrictive placement options available.

It approved two family members who were appropriate and willing to accept placement of the

children. Moreover, the agency in fact did not disregard Mother’s requests to consider certain
                                                20


maternal relatives. However, concerns both known to the agency and raised by Mother regarding

those maternal relatives reasonably justified CSB’s declination to use additional resources to

conduct full investigations, where other suitable relatives had already been identified. Mother’s

third assignment of error is overruled.

                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED IN REQUIRING [MOTHER] TO HAVE PAID,
       SUPERVISED VISITATION.

       {¶44} Mother argues that the juvenile court erred by limiting Mother’s visitation with the

children to supervised visits at a commercial center at Mother’s expense. This Court disagrees.

       {¶45} The juvenile court has discretion in determining an award of parental visitation, and

this Court will not reverse that award unless the juvenile court has abused its discretion. In re

K.D., 9th Dist. Summit No. 28459, 2017-Ohio-4161, ¶ 26. A trial court abuses its discretion when

its judgment is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983). When reviewing a ruling for an abuse of discretion, this Court is precluded from

substituting our judgment for that of the trial court. Pons v. Ohio State Med. Bd., 66 Ohio St.3d

619, 621 (1993).

       {¶46} As an initial matter, the juvenile court did not restrict Mother’s visits to a paid

visitation center. It ordered that Mother’s visits “may” occur in such a setting, “unless otherwise

agreed by the parties.” Accordingly, Mother and the legal custodians remain free to establish

alternative visitation opportunities as Mother, Aunt, and Cousin might agree.

       {¶47} Moreover, this Court cannot conclude that the juvenile court abused its discretion

by proposing visitation for Mother in a paid center at Mother’s expense.            The evidence

demonstrated that Mother continued to struggle with untreated substance abuse and mental health

issues and that she exhibited some aggressive tendencies. There was tension between Mother and
                                                21


Cousin, particularly within the context of Mother’s visitation with the children. Of significant

concern was Mother’s inconsistency in appearing for visits, and her complete failure to pursue any

contact with the children during the last six months of the case. The evidence demonstrated that

the children were deeply saddened by Mother’s cancellations and failures to arrive for visits.

Accordingly, it is reasonable to believe that requiring Mother to pay for visitation times at a

commercial center would increase the likelihood that Mother would actually appear and take

advantage of the time for which she had paid. Mother does not argue that she cannot afford to pay

any visitation fees. Moreover, her $0 child support order makes it more likely that she would have

the funds for visits. Under the circumstances, Mother’s visitation order was reasonable and,

therefore, evidenced sound discretion by the juvenile court. Mother’s fourth assignment of error

is overruled.

                                                III.

       {¶48} Mother’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period
                                                22


for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



HENSAL, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

DAVID BELFIGLIO, Attorney at Law, for Appellant.

MARK SWEENEY, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.

JOSEPH KERNAN, Guardian ad Litem.

RYAN KINNEY, Attorney at Law, for the minor child.